Citation Nr: 1602792	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-48 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia.

2.  Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

In addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the appellant's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The Board observes that the Veteran has been variously diagnosed with pulmonary congestion and bronchitis.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim for residuals of pneumonia pursuant to Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection in this regard as reflected on the title page. 

The issue of entitlement to service connection for residuals of pneumonia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with acute paraspinal strain in service.

2.  The evidence of record is in equipoise as to whether the Veteran's currently diagnosed low back strain is related to service. 


CONCLUSION OF LAW

The criteria for service connection for low back strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for low back strain, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Veteran asserts that he has a low back disorder which was incurred in service.  According to a February 2010 VA examination report, a current diagnosis of low back strain is noted.

Service treatment records reflect that as a result of low back complaints, the Veteran was admitted to the hospital over the course of ten days during active service.  Specifically, the Veteran was noted to have recurrent right back pain after heavy lifting and a diagnosis of acute paraspinal strain was given upon hospital discharge in October 1968.  At that time, it was noted that the Veteran had been treated 14 days earlier with a recurrence of pain.  He was admitted, treated, and noted to have progressed slowly before being considered fit for duty ten days later.  Additional service treatment records reflect complaints of back pain.  An in-service lumbar spine x-ray report reflects that intervertebral disc heights are well-maintained with the exception on L5-S1 which appears somewhat narrowed.  However, examination of the spine was reported to be normal according to the November 1971 separation examination.

The claim of entitlement to service connection for a back disorder was received in July 2009. 

According to a June 2008 private examination report, the Veteran reported having back pain for 39 years.  The diagnosis at that time was chronic low back pain. 

The appellant was afforded a VA examination in this regard in February 2010.  The examiner noted that the claims folder was reviewed.  The history of in-service back complaints as well as continuing post service low back symptomatology was recited.  Following examination, a diagnosis of lumbar spine strain was rendered. 

The examiner was asked to provide an opinion as to whether the Veteran's back condition is at least as likely as not due to service.  He stated that he could not resolve this issue without resort to mere speculation.  His rationale recounted the Veteran's contentions and history.  He also noted that the Veteran did not seek medical attention for his back problems until approximately 2008.  The examiner found that upon examination, the Veteran showed decreased range of motion and that his lumbosacral x-ray showed only mild degeneration.  He cited to an UpToDate article wherein it was noted that chronic low back pain persisting 12 months after initial presentation was associated with increasing age, female gender, and having a prior episode of low back pain.  Thus, he concluded that the Veteran became more prone to chronic low back problems after the in-service diagnosis of low back strain.  However, he noted that the Veteran's bilateral foot amputations in 1985 could also cause posture and gait problems which could also lead to chronic back problems.  The 2010 VA examiner concluded that since the Veteran did not seek medical attention for back pain prior to 2008, he could not resolve the issue without resort to mere speculation.

As the negative aspect of the 2010 VA examiner's rationale is based primarily on a lack of documented medical treatment for the Veteran's claimed disability since discharge, that portion of the opinion is not adequate and is without probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the examiner noted the Veteran's reported low back symptoms and concluded that after the in-service diagnosis of low back strain, the Veteran became more prone to chronic low back problems.  Thus, despite the VA examiner's initial indication that he could not provide an opinion without resort to speculation, the examiner also provided substantial rationale that would tend to support the conclusion that a relationship between the current diagnosis and service was possible, even likely.

As noted above, according to a June 2008 private treatment report, as well as various lay statements submitted by the Veteran, he continued to have back problems after discharge from active duty that have continued to the present.  The appellant is competent to report prior symptoms and state that he has had low back symptomatology since service.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board notes that while degenerative findings were shown in the February 2010 lumbar spine x-ray, the examiner did not provide a diagnosis of degenerative joint disease.  The Board finds that that Veteran's lay statements of unremitting back pain in and since service are credible and the evidence shows a back injury in service.  In view of the Veteran's statements and the positive rationale cited above, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for low back strain is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for low back strain is granted.


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran contends that he has residuals from pneumonia in service.  Current private treatment records reflect diagnoses including pulmonary congestion and bronchitis.  In September 1985, the Veteran was noted to have pneumococcal septicemia.  Service treatment records reflect an impression of R/O (rule out) bronchitis.  In November 1970, the Veteran was hospitalized for 2 days from flu syndrome and a throat culture showed Beta Strep.  A VA examination has not been provided for the Veteran's claim of service connection for a respiratory disorder, to include residuals of pneumonia.  Given the evidence of respiratory problems in service and current respiratory diagnoses, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the etiology of any current respiratory disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with his service connection claim pertaining to a respiratory disorder.

The entire record should be made available to and reviewed by the examiner.  All necessary tests and studies should be conducted.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

After examining the Veteran, the examiner should identify any current respiratory disorder.

The examiner should then provide an opinion as to whether it is at least as likely as not that any current respiratory disorder, to include residuals of pneumonia, is related to service, to include his in-service respiratory complaints and diagnoses.

2.  Then readjudicate the issue remaining on appeal.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


